Citation Nr: 0126510	
Decision Date: 11/19/01    Archive Date: 11/27/01

DOCKET NO.  00-00 517	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a right knee 
disability.

2.  Entitlement to service connection for sinusitis.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

D. A. Saadat, Counsel
INTRODUCTION

The veteran had active military service from April 1971 to 
August 1973.

This case comes to the Board of Veterans' Appeals (Board) 
from a September 1999 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in N. Little Rock, 
Arkansas, which determined that new and material evidence had 
not been submitted to reopen a claim for service connection 
for a right knee disability, and which denied service 
connection for sinusitis. 

The veteran testified before a local hearing officer on March 
6, 2000.  On August 27, 2001, a video conference hearing was 
held before the undersigned, who is a member of the Board 
rendering the final determination in this claim and who was 
designated by the Chairman of the Board to conduct that 
hearing, pursuant to 38 USCA § 7107(c) (West Supp. 2001).     

REMAND

Additional development is needed prior to appellate 
disposition of this case.

In a May 1998 letter, the veteran indicated that he was 
declared disabled between 1996 and 1997, and that he was 
receiving benefits from the Social Security Administration 
(SSA).  The administrative decision, examination report(s) 
and other underlying medical records used as a basis to grant 
any such benefits should be obtained from the SSA.  See Hayes 
v. Brown, 9 Vet. App. 67, 74 (1996) (VA is required to obtain 
evidence from the SSA, including decisions by the 
administrative law judge, and give the evidence appropriate 
consideration and weight).  See also Murincsak v. Derwinski, 
2 Vet. App. 363 (1992).

Concerning his claim for service connection for sinusitis, 
the RO should schedule the veteran for a nose examination to 
be conducted by a VA physician.  The physician should opine 
as to whether it is as least as likely as not that any 
existing sinusitis was manifested during the veteran's period 
of active duty.  Prior to the examination, the RO should 
attempt to obtain all post-service records of treatment for 
sinusitis which have not previously been associated with the 
claims file.    

Furthermore, there was a substantial change in the law during 
the pendency of this claim.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West Supp. 2001).  Among other things, this law redefines 
the obligations of VA with respect to the duty to assist.  
This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7(a), 114 Stat. 2096, 2099-2100 
(2001), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions) (West Supp. 2001); see also Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  

A remand is required for compliance with the notice and duty 
to assist provisions contained in the new law.  It cannot be 
said at this point that there is no possible additional 
notification or development action that is required under the 
VCAA since there are apparently SSA records which have not 
been obtained, and the veteran has not been afforded a VA 
examination concerning his claim for service connection for 
sinusitis.  It would be potentially prejudicial to the 
veteran if the Board were to proceed to issue a decision at 
this time.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
Therefore, for these reasons, a remand is also required.  

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  Request, from the SSA, the 
administrative decision, examination 
report(s) and other underlying medical 
records relied upon in granting the 
veteran Social Security benefits, as well 
as any records of subsequent 
reassessment.  Once obtained, all 
documents must be permanently associated 
with the claims folder.

2.  Ask the veteran to identify all VA 
medical facilities and private medical 
care providers from whom he has sought 
post-service treatment for sinusitis.  
Obtain all such records not already 
included in the claims folder.

3.  Schedule the veteran for a VA nose 
examination.  The claims folder must be 
reviewed prior to the testing and 
examination.  If the examiner finds that 
it is not feasible to answer a particular 
question or follow a particular 
instruction, he or she should so indicate 
and provide an explanation.

The examiner should specifically 
determine if the veteran has 
sinusitis.  Any diagnostic tests 
necessary to make this determination 
should be done, and the results 
should be reviewed by the examiner 
and associated with the examination 
report.

If sinusitis is diagnosed, the 
examiner should render an opinion as 
to whether it is at least as likely 
as not that this current disability 
had its onset in service.  The bases 
for any opinions expressed should be 
set forth in detail.  The reasons 
for the determination should be set 
forth in detail.  If it is 
determined that it is not at least 
as likely as not that the veteran's 
sinusitis had its onset in service, 
the physician should then determine 
when the disability first became 
manifest.

4.  Review the claims folder and ensure 
that the foregoing development actions 
have been conducted and completed in 
full.  Ensure that all notification and 
development action required by the VCAA 
is completed.

5.  Readjudicate the claim to reopen for 
service connection for a right knee 
disability, and the claim for service 
connection for sinusitis.  If these 
decisions remain adverse to the veteran, 
he and his representative, if any, should 
be furnished a supplemental statement of 
the case and afforded an appropriate 
period of time within which to respond 
thereto.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2001) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


